DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 1/4/22.  Claims 1-24 are pending.
Rejections Withdrawn
	3. Applicants amendments and arguments necessitated the withdrawal of the rejections of claims under 35 U.S.C. 112 (a) or 35 U.S.C. 112 (pre-AIA ). First paragraph (enablement).
	 4. The nonstatutory double patenting rejections of record have been withdrawn because Applicants have provided terminal disclaimers over U.S. Patent Nos. 10,640,544; 10,858,413 and 10,968,265. In addition, Applicants provided terminal disclaimers over Applications 17/168,503; 17/085,128 and 16/820,174 on request by the Office (see interview summary enclosed).
Conclusion
5. Claims 1-24 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645                

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645